United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________
No. 21-7011                                                    September Term, 2021
                                                                         1:20-cv-02797-UNA
                                                          Filed On: July 14, 2022
Prince Jones,

              Appellant

       v.

District of Columbia, et al.,

              Appellees


             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Henderson, Wilkins, and Katsas, Circuit Judges

                                        JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, and the motion to
appoint counsel, the motion to supplement the record and the lodged addendum, and
the motion for leave to file a statement of non-position and motion for summary
affirmance, it is

        ORDERED that the motion to appoint counsel be denied. In civil cases,
appellants are not entitled to appointment of counsel when they have not demonstrated
sufficient likelihood of success on the merits. It is

      FURTHER ORDERED that the motion to supplement the record be granted.
The Clerk is directed to file the lodged addendum. It is

      FURTHER ORDERED AND ADJUDGED that the district court’s orders entered
on October 30, 2020 (dismissing appellant’s complaint), December 11, 2020 (denying
                 United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7011                                                 September Term, 2021


appellant’s motion to reopen the case), and December 16, 2020 (denying appellant’s
motion for relief pursuant to Federal Rule of Civil Procedure 59(e)) be affirmed.

        With respect to all of appellant’s claims except his false arrest claim and his
claim under the Fourth Amendment related to the warrantless use of a cell-site
simulator, the district court correctly held that appellant’s claims are barred pursuant to
Heck v. Humphrey, 512 U.S. 477 (1994). A favorable ruling on any of those claims
would necessarily imply the invalidity of his conviction and sentence arising from his
guilty plea, and he has not demonstrated that that conviction or sentence has been
overturned or otherwise invalidated. Id. at 486-87.

        With respect to appellant’s cell-site simulator claim and false arrest claim, the
court affirms on a ground other than that articulated by the district court. See
Chambers v. Burwell, 824 F.3d 141, 143 (D.C. Cir. 2016) (court may affirm on any
ground supported by the record). The Superior Court judge appellees are entitled to
immunity from these claims, see Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir.
1993), as is appellee Lazarus, see Imbler v. Pachtman, 424 U.S. 409, 430 (1976).
Likewise, the police officer appellees are entitled to qualified immunity from claims for
damages “so long as their conduct ‘does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.’” Mullenix v.
Luna, 577 U.S. 7, 11 (2015) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)).
Because the unconstitutionality of the officers’ warrantless use of a cell-site simulator
was not “clearly established” at the time they engaged in that conduct, and because
appellant’s allegation that he was arrested without probable cause arises from that
unconstitutional use, qualified immunity shields them from these claims. Furthermore,
appellant does not raise in his brief any arguments linking either appellee Bowser or the
District of Columbia to these claims. See United States ex rel. Totten v. Bombardier
Corp., 380 F.3d 488, 497 (D.C. Cir. 2004) (arguments not raised on appeal are
forfeited). It is

        FURTHER ORDERED that the motion for leave to file a statement of non-
position and motion for summary affirmance be dismissed as moot. Appellant has
raised no claims against appellee Whitehead related to the cell-site simulator or false
arrest issues, and has therefore forfeited any such claims. See Totten, 380 F.3d at
497.



                                           Page 2
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7011                                                September Term, 2021

Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 3